Opinion issued April 16, 2009
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-01001-CV



IN RE AMJAD NAJJAR, Relator



Original Proceeding On Petition For Writ Of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, Amjad Najjar, seeks relief
compelling the trial court to vacate the orders cancelling lis pendens on 20 and 24
Tiel Way.       
We deny the petition for writ of mandamus.  All pending motions are overruled
as moot.  
 

Per Curiam 

Panel consists of Justices Taft, Keyes, and Alcala.  
1. The underlying case is Amjad F. Najjar v. Amnon Lutfak, Hampton Windfall Venture, L.L.C.,
AKA Hampton Windfall Ventures, L.L.C., Hampton Developers, L.L.C., 20 Tiel Way, L.P.,
and 24 Tiel Way, L.P., Cause No. 2007-05094, in the 133rd Judicial District Court of Harris
County, Texas, the Hon. Jaclanel McFarland, presiding.